MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                 FILED
this Memorandum Decision shall not be                              Nov 14 2018, 6:13 am

regarded as precedent or cited before any                              CLERK
court except for the purpose of establishing                       Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANTS                                 ATTORNEYS FOR APPELLEES
Deborah Markisohn                                       Jenny R. Buchheit
Victoria L. Bailey                                      Stephen E. Reynolds
Marion County Public Defender Agency                    Gregory W. Pottorff
Indianapolis, Indiana                                   Ice Miller LLP
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                              November 14, 2018
Commitment of:                                          Court of Appeals Case No.
                                                        18A-MH-638
C.H.,
                                                        Appeal from the Marion Superior
Appellant-Respondent,                                   Court
        v.                                              The Honorable Steven Eichholtz,
                                                        Judge
Options Behavioral Health                               The Honorable Kelly M. Scanlan,
System,                                                 Master Commissioner

Appellee-Petitioner                                     Trial Court Cause No.
                                                        49D08-1802-MH-7269




Court of Appeals of Indiana | Memorandum Decision 18A-MH-638 | November 14, 2018           Page 1 of 3
      In the Matter of the Civil                              Court of Appeals Case No.
      Commitment of:                                          18A-MH-638
                                                              Appeal from the Marion Superior
      L.C.,
                                                              Court
      Appellant-Respondent,                                   The Honorable Steven Eichholtz,
                                                              Judge
              v.
                                                              The Honorable Kelly M. Scanlan,
                                                              Master Commissioner
      Community Health Network,
      Inc.,                                                   Trial Court Cause No.
                                                              49D08-1802-MH-6672
      Appellee-Petitioner



      In the Matter of the Civil                              Court of Appeals Case No.
      Commitment of:                                          18A-MH-638
                                                              Appeal from the Marion Superior
      D.P.,
                                                              Court
      Appellant-Respondent,                                   The Honorable Steven Eichholtz,
                                                              Judge
              v.
                                                              The Honorable Kelly M. Scanlan,
                                                              Master Commissioner
      Community Health Network,
      Inc.,                                                   Trial Court Cause No.
                                                              49D08-1803-MH-11837
      Appellee-Petitioner




      Vaidik, Chief Judge.


[1]   In these consolidated appeals, C.H., L.C., and D.P. challenge orders

      temporarily committing them (i.e., for up to ninety days) to mental-health

      facilities. They argue that the orders are invalid because they were signed only

      by the commissioner who presided over the commitment hearings and not by

      the probate judge. They are right, as we recently held in another case involving

      the same commissioner and judge. See In re Civil Commitment of L.J., Case No.
      Court of Appeals of Indiana | Memorandum Decision 18A-MH-638 | November 14, 2018    Page 2 of 3
      18A-MH-152, slip op. at 4-6 (Ind. Ct. App. Oct. 18, 2018). But we will not

      disturb the orders (all of which expired several months ago). None of the

      appellants raised this issue in the trial court, which would have given that court

      an opportunity to address the error. Therefore, the appellants waived this issue

      for purposes of appeal. See City of Indianapolis v. Hicks, 932 N.E.2d 227, 231

      (Ind. Ct. App. 2010) (“[D]efects in the authority of a court officer, as opposed

      to the jurisdiction of the trial court itself, to enter a final order will be waived if

      not raised through a timely objection.”). Given this waiver, we affirm the now-

      expired orders of temporary commitment.


[2]   Affirmed.


      Riley, J., and Kirsch, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-MH-638 | November 14, 2018   Page 3 of 3